NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 15 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

VAN HENRY JORDAN, Jr.,                           No. 13-15371

              Plaintiff - Appellant,             D.C. No. 2:12-cv-00953-NVW

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                     Neil V. Wake, District Judge, Presiding

                             Submitted May 13, 2015**
                              San Francisco, California

Before: O’SCANNLAIN, IKUTA, and N.R. SMITH, Circuit Judges.

      Van Henry Jordan, Jr. appeals from the district court’s order affirming the

Administrative Law Judge’s (ALJ) denial of benefits. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The ALJ did not err in discounting Jordan’s testimony about the severity and

intensity of his symptoms because she gave “specific, clear and convincing

reasons” for doing so, see Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012)

(internal quotation marks omitted), including that Jordan responded favorably to

conservative treatment and worked only sporadically prior to the alleged disability

onset date, both of which undermine a claimant’s testimony that he is unable to

work due to disabling pain, see Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th

Cir. 2008); Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002). The ALJ

properly relied on Jordan’s daily activities to discount his testimony because they

contradict his “claims of a totally debilitating impairment” even if Jordan did not

spend a substantial part of his day engaged in them. See Molina, 674 F.3d at 1113.

      The ALJ also did not err in discounting the opinions of the two nurse

practitioners who treated Jordan because they are not acceptable medical sources,

see 20 C.F.R. § 404.1513(a), (d)(1), and the ALJ gave “reasons germane to each

witness for doing so,” see Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014)

(internal quotation marks omitted), including that their opinions departed

substantially from the rest of the medical evidence in the record and were

inconsistent with Jordan’s recent work activities. Even if some of the ALJ’s




                                          2
reasons for discounting their opinions were not valid, any error was harmless in

light of the valid reasons the ALJ provided. See Molina, 674 F.3d at 1115.

      The ALJ properly relied on the opinions of Dr. Cunningham, Dr. Holly, and

Dr. Bargan in assessing Jordan’s residual functional capacity (RFC), given that

Dr. Cunningham was an examining physician, see Ghanim, 763 F.3d at 1160, and

Drs. Holly and Bargan’s opinions are supported by the objective medical evidence,

see Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (per curiam). The ALJ was

not required to set forth specific reasons for favoring Dr. Cunningham’s opinion

over the nurse practitioners’ opinions because nurse practitioners cannot be

considered treating sources, see SSR 06-03p, 2006 WL 2329939, at *2. Cf. Orn v.

Astrue, 495 F.3d 625, 633–34 (9th Cir. 2007). The ALJ did not independently

assess the medical evidence or substitute her opinion for that of medical testimony,

but rather resolved conflicts in the medical evidence, which is precisely the ALJ’s

role. See Andrews v. Shalala, 53 F.3d 1035, 1041, 1043 (9th Cir. 1995). Although

some new evidence about Jordan’s condition was discovered after the physicians’

assessments, this evidence was presented to the ALJ, who determined it was

consistent with their assessments.

      Evidence in the record supports each of the functional limitations found by

the ALJ in her RFC assessment. The regulations do not require that the ALJ’s


                                         3
RFC finding directly correspond to a specific medical opinion. See Bayliss v.

Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005).

      AFFIRMED.




                                        4